ORDER

PER CURIAM.
The City of Sullivan appeals from a judgment entered on a jury verdict in a condemnation case. We affirm.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).